eMagin Corporation 10500 N.E. 8 th Street, Suite 1400, Bellevue, WA 98004 December 26, 2007 VIA ELECTRONIC SUBMISSION Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: eMagin Corporation (the “Company”) Registration Statement on Form S-1 Filed August 24, 2007 as amended on November 5, 2007 File No. 333-145697 Ladies and Gentlemen: The Company previously filed the above-referenced Form S-1 registration statement and hereby request that such registration statement be withdrawn at your earliest convenience. No securities were offered or sold pursuant to this registration statement. Please apply the Company’s filing fee to its account with the SEC. If you have any questions concerning this matter, please contact the, Richard A. Friedman, Esq., of Sichenzia Ross Friedman Ference LLP, the Company’s attorneys, at (212) 930-9700. Thank you for your assistance in this matter. eMagin Corporation By: /s/ K.C. Park K.C. Park Interim Chief Executive Officer
